 1 Joseph S. Messer (IL: 6200036)
     Messer Strickler, Ltd.
 2 225 W. Washington, Suite 575
     Chicago, IL 60606
 3 312-334-3440 (Phone)
     312-334-3473 (Fax)
 4 jmesser@messerstrickler.com
     Pro Hac Vice
 5
     James Louis Kohl (SBN: 120808)
 6 795 Folsom Street, First Floor
     San Francisco, California 94107
 7 (415)848-2450 (Phone)
     (415)848 2301 (Fax)
 8 jamesk.legal@gmail.com
 9 Attorneys for Plaintiff
     DANIEL BRUNO, individually and on behalf
10 of others similarly situated
11
                                   UNITED STATES DISTRICT COURT
12                                EASTERN DISTRICT OF CALIFORNIA
13
     DANIEL BRUNO, Individually and on behalf           Case No. 2:17-cv-00327-WBS-EFB
14 of others similarly situated,
15                  Plaintiff,                          EX PARTE EXTENSION OF TIME TO
                                                        FILE PRE-TRIAL STATEMENT
16          v.
17 EQUIFAX INFORMATION SERVICES,
18 LLC et al.,
19
                    Defendants.
20
                                                   ORDER
21
            Having reviewed the Plaintiff’s ex parte request to extend time to file its pretrial
22
     statement, the Court determines that good cause exists for the modifications to the scheduling
23
     order proposed therein. Accordingly, it is hereby ORDERED:
24
        1. Plaintiff’s extension for twelve (12) days to file its pretrial statement is hereby granted to
25
26          August 19, 2019, to allow Plaintiff to located Defendant John McGinley and file its joint

27          stipulations to dismiss Defendant John McGinley from this matter.
28

      STIPULATION RE SCHEDULING                                        CASE NO. 2:17-CV-00327-WBS-EFB
       2. The Pretrial Conference is continued from August 19, 2019 to September 3, 2019 at
 1        1:30 p.m.
 2
     IT IS SO ORDERED.
 3
 4 Dated: August 7, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     EX PARTE EXTENSION OF TIME                 2               CASE NO. 2:17-CV-00327-WBS-EFB
